DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s amendments.  Applicants have not raised any arguments towards the rejections presented in the previous Office action.  

Election/Restrictions
Applicant’s election of invention I in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
	Claims 1-5 and 7-10 are examined on the merits.

Claim Objections
(Prior Objection Maintained) Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 contain more than one period.  



Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claim 10 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.   
The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In addition, the “Pinball System” of claim 10 is not described in such a way that would enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

(New Rejection Necessitated by Amendments) Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for infecting a host with HSV-1 through an incision, does not reasonably provide enablement for creating immunity to HSV-1 in said host by administering wild-type HSV-1 or a modified form thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	Nature of the invention/Breadth of the claims.  The broadest claim is drawn to a process for creating immunity to Herpes Simplex Type 1 (HSV-1), comprising the steps of:
obtaining of Herpes Simplex Virus One (HSV-1) viruses from a first person (“Host”);
        transferring said viruses to a second person (“Patient”) to deliberately infect
said Patient and induce said Patient's immune system to create antibodies that will make said
Patient immune to HSV-1 infection on additional, separate, and different locations of said
Patient's body; and
	testing said Patient for one or more genes that increase the risk an HSV-1 infection will
cause said Patient to develop a second disease, and to reduce the probability of said Patient
developing a third disease;_
and a professional medical sterile swab is used to transfer said HSV-1 viruses:
the swab is kept in a sterile package before use:
an incision is made in the skin in the area of said Patient's body so HSV-1 viruses
are transferred: and said incision is made by a licensed health care professional.
  
	State of the prior art/Predictability of the art.  The state of the art does not recognize a vaccine for HSV infections, no composition is known to achieve immunity to HSV infections.  Wijesinghe et al. (Expert Review of Vaccines, 2021, Vol. 20, No. 9, pages 1077-1096) each that vaccinating against HSV has been very challenging and as of the publication of their research no known cure was available. [see abstract]  The also teach that HSV vaccines attempted in the past have included protein composition, replication defective vaccines, live attenuated vaccines and naked DNA vaccines, and trivalent subunit vaccines (employing proteins gC2, gD2 and gE2). [see section 5]  While these vaccines proved to be immunogenic, they did not generate immunity in any recipients.  
	Working examples. No working example is disclosed in the specification.
	Guidance in the specification. The specification provides guidance towards infecting a host/person with HSV-1 via deliberate incision and inoculating the incision site with a swab that contains HSV-1 from another host/person that is infected with HSV-1.  The specification states that this will create immunity to HSV-1 infections in the recipient host.  
	Amount of experimentation necessary.  Additional research is required in order to determine how effective deliberately infecting a host/person with HSV-1 via incision would be towards achieving immunity against HSV-1 infections.
	For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(Prior Rejection Maintained) Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation "Pinball System" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 10 recites “Pinball System” in lines1.  However, it is unclear what this system is and how it operates.  The specification as filed does not elaborate on how this system works or operates.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648